Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of March 1, 2021 are under examination.
Claims 1, 2, 4, 6-13, 16, 18, 20, 22-24 and 26-28 as presented in the preliminary amendment of March 1, 2021 are under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on March 1, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spill way and collection tank must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
At Page 12, Lines 13-19, reference characters 154 and 156 are both used to refer to a manifold. Also reference character 152 is used to refer to a bend and a valve. Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luharuka et al. (USPN 9133701) in view of Facchini (USPN 3690729).
Regarding Claim(s) 1, Luharuka et al. teaches a feeder arrangement for a slurry transport system comprising at least one chamber (vessel 203) with a top end and a bottom end, the chamber including: a. a high pressure water inlet (209) adjacent the top end controlled by a first valve (210); b. a low pressure solids inlet (205) controlled by a second valve (217) and having a transfer chute (structure leading from reservoir 201 to vessel 203); c. a low pressure water outlet (218) adjacent the top end controlled by a third valve (219) for displaced water when the solids inlet is opened [Col. 12:55-62]; and d. the bottom end of the chamber having a high pressure solids and water outlet (213) controlled by a fourth valve (215) and connected to a slurry delivery conduit (170). Luharuka et al. fails to teach the transfer chute opens at a position spaced apart from the top end. Facchini (USPN 3690729) teaches a chamber  (vessel 2) and a transfer 
Regarding Claim(s) 4, Luharuka et al. teaches the solids inlet is provided adjacent the top end of the chamber and enters through the top end of the chamber, yet fails to teach the transfer chute extending from the top end within the chamber. Facchini teaches the transfer chute extending from the top end of the vessel within the chamber. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the arrangement of Luharuka et al. such that the transfer chute extends from the top end of the chamber within chamber to deposit the solids below the level of the liquid.
Regarding Claim(s) 6, Luharuka et al. teaches the space between the transfer chute and a chamber bottom is sufficient for a batch of solids to pile with a clearance remaining below the transfer chute (Figure 5A shows a batch of solids inside the chamber and a clearance below the transfer chute).
Regarding Claim(s) 7, Luharuka et al. teaches the solids inlet is gravity fed [Col. 12:19-26] with the second valve located in an outlet from a solids batching flask (reservoir 201).
Regarding Claim(s) 16, Luharuka et al. teaches two or more chambers that are vertically supported and arranged parallel in an adjacent configuration, each with a high pressure solids and water outlet feeding separately into a manifold that is connected to the delivery conduit (see Figure 6).

Allowable Subject Matter
Claims 2, 8-10, 11-13, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-24 and 26-28 are allowed.
Regarding Claim(s) 22, the prior art fails to anticipate or fairly suggest a method of feeding solids comprising: closing the high pressure outlet when at a stage when there is clear-water exiting the chamber, combined with the rest of the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (USPN 1576617) discloses a water by-pass duct. WO 2021124262A1 shows a similar device to the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653